Title: From George Washington to Robert Dinwiddie, 9 October 1757
From: Washington, George
To: Dinwiddie, Robert


To Governor Dinwiddie 
Honble Sir,[Fort Loudoun] Octob. 9th 1757.     
As I wrote to your Honor fully by Jenkins; have little more to add, than the affair hinted at in my last, on the conduct of the Majistrates here, which (from what I can collect) appears to me to be of a most extraordinary nature and whose substance is, or nearly, as follows. vizt
From what the court of Enquiry, upon the Quarter-master’s affairs, and from the credit which the tipling-house-keepers (with which Winchester abounds) gave to many of the Soldiers; we had reason strongly to suspect, that some there had received

and concealed, some of the Stores, arms, &c. belonging to the Regiment: and upon application, Justice Speake issued his search-warrants; but Thomas Wood, constable, refused to execute them, from various frivolous pretences; nor was there one in the town who wou’d act even pro tempore: So that the affair must have been dropped, had not Mr Alexander Wood [Wodrow], now a merchant here, genteelly offered his service, and executed the warrants with indefatigable assiduity. Enclosed is a copy of his return. The Goods, and the people at whose Houses they were found, were brought before Mr Speake, who being a young Justice, desired the assistance of Captn Thomas Swearingen, one of the representatives for the County, and a man of great weight among the meaner class of people, and supposed by them to possess extensive knowledge.
Mr John Lindsay, another Justice, likewise sat on this affair; and after having examined the Goods and people brought before them, Mr Swearingen sagaciously determined that the affair must be further tried at Court; the other two Justices readily coincided in opinion with him; and accordingly, without giving any other judgment, or taking any security for the appearance of the Delinquents, tho’ many of them have few obligations to common fame for their character; they dismissed them by telling them they must appear at the next court. When that period arrived, I ordered Captn Stewart to apply to Mr Gabriel Jones for his advice and assistance, as I conceived that proceedure of the Majistrates not only to be absurd and irregular, but expressly illegal. Enclosed is a copy of what he did and advised, taken in writing and signed by himself.
Mr Jones farther advised me, to transmit to Your Honor an account of the whole; and observed, that you no doubt wou’d direct the Attorney-General to prosecute the Majistrates, as bringing a suit against them in this court wou’d not avail for this end.
I have taken every precaution I cou’d possibly suggest, to prevent the Soldiers of this Garrison from having any dealings whatever with the inhabitants of the town; and have issued the strictest orders against their parting with any of their clothes, arms, &c. and moreover, several severe examples have been made of those detected in the breach of those orders: But, from the all-aluring temptations of liquor, &c. many ventured to

transgress, and the fear of consequent punishment, induced them to desert.
Were it not too tedious, I cou’d give your Honor such instances of the villainous Behaviour of those Tipling-house-keeper’s, as wou’d astonish any person: but the little I have already said, will suffice to convince your Honor, that it is impossible to maintain that discipline and do that Service with a Garrison thus corrupted by a sett of people, whose conduct looks like the effect of a combination to obstruct the Service, and frustrate the methods pointed out for their own preservation: and when some of those  practises were at length proved, the Laws made for the punishment of such gross offences, trifled with by the Majistrates, in the manner the above fact, and the enclosed will render conspicuous: I could [not] believe did I not see it, that these are the people of a country whose bowels are at this juncture torn by the most horrid devastations of the most cruel and barbarous enemy.
But enormities of this kind have got to such a height, that nothing, I fear, but your Honors interposition in ordering those majistrates to be brought to Justice, and appointing others from whom more may be hoped, can prevent the worst of consequences to a (seemingly) infatuated people!
The enemy did not so much mischief in their last irruption as was at first apprehended: Ten of those who were missing, and supposed to be killed or captivated, have since appeared.
The party of the Regiment that was out with Captn Lewis suffered greatly in point of clothes & necessaries—From the first intelligence Capt. Lewis received of them, he imagined the enemy’s numbers trifling and inconsiderable: and in order to better his chance of coming up with them, stripped, and ordered his men to follow his example. In that condition he soon overtook them; but was obliged to make a very precipitate retreat—the enemy getting near the fort almost as soon as he did. He has applied to me, in behalf of his men, to get them supplied out of the public stores, for what they lost. But as I had no directions in such case cou’d not let them have any thing, altho’ I thought they deserved it. They have likewise applied for the reward of the scalp they took, which I have sent your Honor, and hope they will by Mr Boyds’ return, receive it; which will greatly

encourage them. Enclosed is a copy of Doctr Ross’s Letter, respecting the provisions at Fort Cumberland. I am &c.

G:W.

